Citation Nr: 1029947	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO. 07-20 180 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), prior to October 15, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
since October 15, 2009.

3.  Entitlement to an increased rating for hearing loss 
disability of the right ear, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEA 

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez


INTRODUCTION

The appellant had active service with the United States Army from 
August 1967 to March 1969, to include a tour of combat duty in 
Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in June 2010.  A transcript of the hearing has 
been associated with the claim file.  

The issue of reopening a claim of entitlement to service 
connection for hearing loss disability of the left ear has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of an increased rating for hearing loss disability of 
the right ear is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 15, 2009, the appellant's PTSD was 
manifested by depression, nightmares, disturbed sleep, social 
withdrawal, and occasional irritability, resulting in an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks; the appellant was 
generally functioning satisfactorily.

2.  Since October 15, 2009, the PTSD has been manifested by 
reduced reliability and productivity due to depression, auditory 
hallucinations, increased irritability, avoidance of social 
activity, nightmares, disturbed sleep, some homicidal thoughts, 
and some paranoia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no higher, 
for PTSD prior to October 15, 2009, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an evaluation of 50 percent, but no higher, 
for PTSD from October 15, 2009, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  To be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) a VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 1329 
(2006), the Federal Circuit Court held that the VCAA notice must 
be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied by 
post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award.  The timing requirement 
enunciated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to the 
appellant's claim.  In a pre-adjudicatory letter of May 2006, the 
appellant was provided adequate notice as to the evidence needed 
to substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would attempt 
to obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter included notice as to the 
effective date and disability rating and was provided prior to 
the issuance of the rating decision.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2007).  Service treatment records and 
VA outpatient medical records have been obtained.  The appellant 
was afforded VA examinations.  The same were adequate in that 
they included full findings of symptomatology, a complete history 
of the appellant's disability and provided opinions with full 
rationale.  The appellant was also afforded an opportunity to 
testify at a hearing.  He has not identified or submitted any 
records frok private providers.  Therefore, the Board finds that 
the VA has satisfied its duties to notify and to assist the 
claimant in this case.  No further assistance to the appellant 
with the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Two 
stages are at issue here.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Psychiatric disabilities are evaluated under a General Rating 
Formula for Mental Disorders. 38 C.F.R. § 4.130.  The Formula 
provides that occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events), is assigned a 30 percent 
rating.

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, merits a 
50 percent rating.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, is assigned a 100 percent 
rating.  38 C.F.R. § 4.130.

A GAF score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  A score of 51-60 represents "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co- workers)."  A score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.

III.  Factual Background

In March 2006, he was noted to report having some anger outbursts 
and periods of frustration.  Sleep remained disturbed.  However, 
he continues to work hard at three jobs.  He denied any suicidal 
or homicidal ideations.  He was not psychotic or manic.  He was 
well groomed, pleasant and cooperative.  Speech was intact, mood 
was OK, affect was congruent and he was alert and oriented times 
three.  He denied any hallucinations and insight, judgment and 
cognition were intact.  

At a June 2006 VA examination, the appellant reported chronic 
difficulties with Vietnam nightmares on to two times a week 
(improved with Zoloft), intrusive memories triggered by Vietnam 
cues, avoidance of conversations about his trauma, avoidance of 
veterans organizations, avoidance of crowds, loss of interest in 
hobbies such as hunting, emotional detachment, foreshortened 
sense of future, irritability, history of rage episodes (improved 
with medication), hypervigilance, night sweats, anxiety, 
restlessness, claustrophobia and hyper startle.  The appellant 
reported he continues to work in order to have a reason to get up 
in the morning.  He was married to his first wife for 5 years and 
had a son.  He was married to his second wife for six months and 
then was married to his third wife for eight years and after 
divorcing moved back in together.  He has two daughters with his 
third wife.  He feels close to his grandchildren.  He reported he 
gets along with his wife because they are seldom around each 
other.  He has friends at work but does not socialize outside of 
work.  He reported his work is his hobby and that he also enjoys 
riding his horse.  He continues to be stably employed as a 
cowboy/cattle handler, continues to live with his wife, is close 
to his three grandchildren who live at home, and has friends at 
work.  He admitted to being physically abusive towards his 
children while they were growing up.  He denied any history of 
suicidal ideation or attempt.  

Mental status examination revealed he had anxious mood and 
restricted range of affect.  He occasionally displayed anger on 
subject of Vietnam, otherwise he displayed little emotion.  There 
was no evidence of delusional thinking.  He hears random voices 
at times.  He denied suicidal and homicidal ideations, was fairly 
well oriented and denied any problems with memory or 
concentration.  However, his short-term memory tested to be poor.  
He was able to reason abstractly and judgment appeared intact.  
He denied any compulsive or ritualistic behavior aside from 
checking the perimeter at nights.  His speech was halting and 
somewhat disjointed due to his anxiety and apparent discomfort 
expressing his thoughts and feelings.  He denied any panic 
attacks.  He has experienced rage episodes in the past.  He 
minimized feeling anxious but appeared quite nervous, fidgety and 
uncomfortable during the examination.  He did not appear 
depressed at the time.  He rarely plans for the future.  He 
reported being able to perform activities of daily living without 
much difficulty.  He was assigned a GAF score of 60 to 65.  

In August 2006 and March 2007, he was noted to have significant 
PTSD symptoms.  He denied any suicidal or homicidal ideations and 
he was not psychotic or manic.  He was well-groomed, cooperative 
and pleasant.  Speech was intact, mood was OK, affect was 
congruent and he was oriented and alert times three.  He denied 
any hallucinations and insight, judgment and cognition were 
intact.  

In September 2007, he reported ongoing frequent nightmares, 
flashbacks, disturbed sleep, avoidance reminders, easy startle, 
anger and irritability, vivid intrusive memories of his 
experiences related to several incidents in Vietnam.  He reported 
his symptoms had worsened.  He was well-groomed, cooperative and 
pleasant.  Speech was intact, mood was OK, affect was congruent 
and he was oriented and alert times three.  He denied any 
hallucinations and insight, judgment and cognition were intact.  
In a September 2007 letter, the appellant's treating VA physician 
recorded the symptomatology noted above.  

In February 2008, he reported he continued to work three jobs, 
and reported having some anger outburst and periods of 
frustration.  Sleep continues to be disturbed.

A VA examination report of October 2008 notes that the appellant 
reported he stopped working because he could no longer pay for 
gas.  The examiner noted symptoms of continued intrusive 
thoughts, nightmares, avoidance of such thoughts, avoidance of 
triggers that would remind him of his traumas, interpersonal 
detachment, limited affect, and difficulty recalling details of 
events that occurred in Vietnam.  He reported sleep disturbance, 
anger problems, poor concentration, hypervigilence, and 
exaggerated startle.  Mental status examination revealed social 
skills were noted to be fair to poor.  Thought process was 
logical and coherent.  Affect was irritable.  He was well-
oriented to time, place, person and situation.  Reasoning and 
judgment were fair.  He reported some decline in short-term 
memory and concentration.  He showed signs of some mild paranoia.  
The examiner noted his PTSD and depression would have a moderate 
effect on occupational functioning if he were working at the 
present time.  He reported he had some rageful outbursts in the 
past, some physical aggression and some homicidal thoughts in the 
past and therefore sold all his guns, but denied suicidal 
thoughts.  It was noted that socially, he had a couple of friends 
that he visits with on a daily basis, but he does not consider 
them close friends, just associates.  He reported he was 
reconciling with his ex-wife.  The examiner noted that he noticed 
some worsening in the PTSD symptoms.  

A VA mental health attending note of July 2009 notes that the 
appellant's mood was congruent, he is depressed and it goes up 
and down but averages around 7 out of ten, he suffers from anger 
and is in fear of losing control but has been able to control it; 
he denied panic attacks; concentration varies but memory is 
intact; he is goal oriented and logical; he denied any homicidal 
or suicidal thoughts; he reported sometimes hearing helicopters 
and mumbling that are not there; he denied delusions; and he 
reported daily intrusive memories and several flashbacks a month.  
The examiner noted that the symptoms were somewhat improved with 
medication and PTSD therapy.  He was assigned a GAF score of 40.  

In October 2009, he reported always being depressed; mood was 
congruent; he reported being startled at loud noises and avoiding 
crowds; he reported irritability and fear of loosing control, but 
being able to control it; he denied panic attacks; concentration 
varies but memory is intact; thought process was goal oriented 
and logical; he denied any suicidal or homicidal ideations; he 
reported sometimes hearing helicopters and mumbling that are not 
there; he denied delusions; and he reported daily intrusive 
memories and several flashbacks a month.  The examiner diagnosed 
the appellant with chronic PTSD and depression exacerbated due to 
ongoing worry, grief and stress due to his grandson's illness.  
Psychotic symptoms were noted to be discrete. 

The appellant was afforded another VA examination in December 
2009.  The examiner noted the appellant denied any acute 
psychiatric hospitalizations since his previous examination.  He 
reported he receives psychiatric care and outpatient group 
psychotherapy at the Bonham VA.  He reported his psychiatric 
symptoms occur most days out of the week and rated them as 
severe.  The appellant reported currently being on medication for 
his PTSD symptoms.  He reported irritability, sleep disturbance, 
night sweats, nightmares 2-3 times a week, intrusive thoughts, 
memory loss, depression, anger, avoidance, anhedonia, restriction 
of affect, difficulty concentrating, fear of losing control, 
hypervigilence, increased startle response, and social 
detachment.  He reported he was unemployed and last worked in the 
1990'sHe reported having reconciled with his ex-wife.  He 
reported he avoids most social relationships with is group 
therapy peers.  He is otherwise socially isolative and stays at 
home or takes care or visits his grandchildren.  He spends most 
of his leisure time at home with his grandchildren.  The examiner 
noted the appellant has no significant deficits in routine 
responsibilities of routine care.  However, his performance in an 
occupational capacity would likely be moderately impaired by his 
psychiatric symptoms.  He is moderately impaired in social 
interactions and has some peers and meaningful relationships with 
his ex-wife and grandchildren.  Upon examination the examiner 
noted that his mood was mildly dysphoric with restricted affect.  
Some psychomotor activity was observed.  His insight was limited 
and his judgment was fair.  He denied nay suicidal or homicidal 
ideations.  He was fully oriented in all spheres.  He reported 
some problems with short-term memory and concentration.  He 
reported problems with depression an anxiety at a level of 7-9 
out of 10.  

The examiner noted symptoms of re-experiencing the trauma, 
persistent avoidance of triggers and numbing, and persistent 
symptoms of increased arousal.  The examiner noted that the 
symptoms cause significant distress or impairment in social, 
occupational, or other important areas of social functioning.  He 
experiences depressed mood daily, diminished interest/pleasure in 
activities, insomnia or hypersomnia, psychomotor agitation or 
retardation, and poor concentration or indecisiveness.  The 
examiner noted that the pattern among the psychometric findings 
supports a diagnosis of moderate PTSD.  He was assigned a GAF 
score of 45-50.  The examiner noted that his mood and anxiety 
symptoms were slightly worse than during the previous examination 
but that the increase in symptoms is likely aggravated by ongoing 
worry, grief and stress related to the grandson's illness.  

A February 2010 mental health group treatment note reveals the 
appellant had feelings of avoidance of people, places and things 
that remind him of the difficult events in the past.  It was 
noted he had a history of periodic suicidal and homicidal 
ideations but he did not voice any active ideations.  His GAF 
score was noted to be 45.

A March 2010 mental health report notes that the appellant 
reported always being somewhat depressed at a level of 5-7 out of 
10; mood was congruent; he reported being startled at lod noises 
and avoiding crowds; he reported irritability and fear of loosing 
control, but being able to control it; he denied panic attacks; 
concentration varies but memory is intact; thought process was 
goal oriented and logical; he denied any suicidal or homicidal 
ideations; he reported sometimes hearing helicopters and mumbling 
that are not there; he denied delusional; and he reported daily 
intrusive memories and several flashbacks a month.  The 
impression was chronic symptoms but improved and stable.  

At the June 2010 hearing the appellant testified that he lives an 
isolated life and that he is always on the verge of anxiety and 
panic attacks.  He testified he had problems with anger and 
irritability and that his medication had been increased to 
relieve some of these symptoms.  He further testified that while 
he is not unemployed due to his PTSD, he could not go back to 
work based on his isolative tendencies due to his PTSD.  He also 
testified he is often startled at night by auditory 
hallucinations in the form of noises of helicopters he thinks are 
landing in his backyard.   

IV.  Analysis

The RO has assigned a staged rating for the appellant's PTSD.  
Prior to October 15, 2009, the RO assigned a disability rating of 
30 percent.  The appellant has been assigned a 50 percent rating 
from October 15, 2009.  

A.  Prior to October 15, 2009

Prior to October 15, 2009, the appellant has been assigned a 30 
percent disability rating.  The current 30 percent rating 
contemplates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent event).  38 C.F.R. § 4.130, DC 9411.  
In order to be entitled to a 50 percent evaluation, the evidence 
must show occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under- or over- inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  See 38 
C.F.R. § 4.126.  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent rating 
will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

Clearly, the appellant is competent to assert that he is more 
severely disabled than currently evaluated.  However, the Board 
concludes that the observations of a skilled professional are 
more probative of the Veteran's degree of impairment.

After a careful review of the evidence of record, the Board finds 
that an increased evaluation of 50 percent is warranted prior to 
Ocotber 15, 2009.  

Prior to Ocotber 15, 2009, the appellant was experiencing chronic 
nightmares, intrusive memories, avoidance of crowds, loss of 
interest in hobbies, emotional detachment, irritability, history 
of rage episodes, hypervigilence, night sweats, nightmares, 
anxiety, restlessness and hyperalertness.  He denied any suicidal 
or homicidal thoughts or intent, he denied problems with 
concentration, his judgment was reported to be intact, he denied 
panic attacks and hallucinations, and he continued to work and 
had friends at work.  In his work as a truck driver, cowboy, and 
veterinarian assistant at auctions, however, he was able to 
generally work alone and limit his contacts with the general 
public.  He remained isolated.  Further, doctors noted increased 
anxiety, manifested in his hesitant and disjointed speech.  Her 
also manifested some intermittent memory problems.  While the 
Veteran did not manifest all the criteria for a higher, 50 
percent evaluation, the evidence of record demonstrates that he 
did manifest many of them on a fairly regular basis during the 
period prior to Ocotber 15, 2009.  In sum, the disability picture 
presented prior to October 15, 2009, more closely approximates 
the criteria for a 50 percent evaluation and no more.

In the absence of any suicidal or homicidal ideationm duting this 
time, an inability to adapt to his work environment, a loss of 
motivation and energy, disorientation, or neglect of personal 
care, a higher, 70 percent evaluation is not warranted.

B.  Since October 15, 2009

After review of the evidence of record the Board finds that a 
rating in excess of 50 percent is not warranted at any time after 
October 15, 2009.

During this period, the appellant has consistently reported 
depression, anger problems, auditory hallucinations, intrusive 
thoughts and flashbacks, irritability, startled response, sleep 
disturbance, social detachment and avoidance.  However, the 
appellant has been able to control his anger.  Indeed, while he 
has consistently reported that he was in fear of losing control, 
he has stated he has been able to maintain control, although he 
has at times taken the intial steps to ill-advised actions, such 
as confronting police officers.  His memory has been reported to 
be intact.  Thought process has been noted to be goal oriented 
and logical.  He has generally denied any suicidal or homicidal 
thoughts on examination or treatment, but stressed at his hearing 
that such are a concern.  He has denied delusions, though he does 
hear choppers and mubling at times.  While he reported he has 
been unemployed, he does not attribute the loss to PTSD.  He did 
say that obtaining a job or going back to work would be difficult 
due to PTSD, but did not argue it would prevent employment.  
Moreover, while he reported that his relationship with his ex-
wife was difficult, he has been able to reconcile with her.  He 
is close to his grandchildren, and has been able to maintain some 
friendships, sufificine to share a soda on his way through town.  
Finally, no inappropriate behavior is reported, and he continues 
to be well oriented.

Overall, the disability picture presented since October 15, 2009 
contionues to meet the criteria for assignment of a 50 percent 
evaluation.  While one or two elements for a 70 percent 
evaluation are present, the appellant demonstrates that he 
maintains the ability to function independently.  Indeed, the 
examiners have mostly stated that while his PTSD symptoms affect 
his social and occupational functionality, they only do so 
moderately and not severely.  Therefore, the Board finds that an 
evaluation in excess of 50 percent since October 15, 2009, is not 
warranted.  

C.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the appellant's PTSD.  The 
appellant has not required hospitalization due to his PTSD, and 
marked interference of employment has not been shown.  Therefore, 
the appellant's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.

ORDER

An increased, 50 percent evaluation for PTSD, prior to October 
15, 2009, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits

An evaluation in excess of 50 percent for PTSD, since October 15, 
2009, is denied.


REMAND

The appellant is seeking an increased rating for his service 
connected hearing loss disability of the right ear.  He has 
alleged a worsening of his hearing acuity since his last 
examination.   On remand, an examination should be performed to 
obtain current findings.

Further, as noted above, the appellant has filed a reopened claim 
of service connection for hearing loss disability of the left ear 
which is yet to be adjudicated.  As the evaluation of the service 
connected hearing loss disability of the right ear will be 
affected by the resolution of the pending claim of service 
connection for a left ear hearing loss disability, the Board 
finds that the issues are inextricably intertwined.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision can not be rendered unless both are adjudicated).  
Because the issue of the evaluation of the right ear hearing loss 
disability is inextricably intertwined with the issue of service 
connection of a hearing loss disability of the left ear, the 
issue is remanded for readjudication after the service connection 
issue has been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to develop and 
adjudicate the Veteran's reopened claim of 
service connection for left ear hearing 
loss.

2.  Schedule the Veteran for a VA audio 
examination.  The examiner shuld descoribe 
in detail the current statius of the 
Veteran's current hearing loss, as well as 
the impact of the disability on 
occupational and social functioning.

3.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If any of the 
benefits sought remain denied, issue an 
appropriate SSOC and provide the Veteran 
and his representative the requisite time 
period to respond.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


